Citation Nr: 9923336	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  95-01 377	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina


THE ISSUE

Entitlement to a higher rating for anxiety neurosis with 
depression, currently rated 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel


INTRODUCTION

The veteran had active military service from May 1982 to July 
1983.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 1994 RO decision which 
granted service connection for anxiety neurosis with 
depression and assigned a 30 percent rating.

In January and December 1997, the Board remanded the 
veteran's claim to the RO for further development.


REMAND

The Board finds that the veteran's claim for a rating higher 
than 30 percent for anxiety neurosis with depression is well 
grounded, meaning plausible, and the file shows that further 
development is needed to assist the veteran in his claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. §§ 3.103, 3.159 
(1998);  Murphy v. Derwinski 1 Vet.App. 78 (1990)

In its December 1997 remand, the Board requested the RO to 
arrange for the veteran to undergo a psychiatric examination.  
The Board noted that a VA examination may be difficult to 
accomplish if the veteran was incarcerated.  Therefore, the 
Board advised that the examination could be conducted by 
someone other than VA personnel.  In June 1998, the veteran's 
representative reported that the veteran was incarcerated at 
Pickens Prison.  The RO subsequently contacted the Dorn VA 
medical center (MC) and instructed them to schedule the 
veteran for a psychiatric examination.  In October 1998, the 
director of the medical center wrote the director of the RO 
stating that a member of his staff had contacted the prison 
officials and that they had discussed the veteran's case.  He 
related that they were informed that the veteran's internment 
was such that the prison system would not allow his transport 
to their facility for the completion of his examination.  He 
stated that he regretted that they were unable to identify a 
VA physician to complete the compensation and pension 
examination at their facility.  

Although the Board specifically advised the RO that the 
veteran could be examined by someone other than VA personnel, 
there is no indication in the record that the RO pursued or 
explored any alternative ways to have the veteran examined.  
The United States Court of Appeals for Veterans Claims 
(Court) has cautioned those who adjudicate claims of 
incarcerated veterans to be certain that they tailor their 
assistance to the peculiar circumstances of confinement.  The 
Court further stated that such individuals were entitled to 
the same care and consideration given their fellow veterans.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).

Having the veteran undergo a psychiatric examination in the 
instant case is especially important, since the record 
demonstrates that he has an extensive history of drug and 
alcohol abuse, as well as a personality disorder.  It is 
evident from the record that part of the veteran's disability 
is attributable to his personality disorder and substance 
abuse.  Such conditions may not be considered in rating the 
veteran's service-connected anxiety neurosis with depression 
and the record does not clearly identify the impairment which 
is solely attributable to anxiety neurosis with depression.  

The Board has an obligation to ensure that all instructions 
outlined in its remand is fully implemented.  In Stegall v. 
West, 11 Vet. App. 268 (1998), the Court stated the 
following:  

"The protracted circumstances of this 
case and others which have come all too 
frequently before this Court demonstrate 
the compelling need to hold, as we do, 
that a remand by . . . the Board confers 
on the veteran or other claimant, as a 
matter of law, the right to compliance 
with the remand orders.  We hold further 
that a remand by . . . the Board imposes 
upon the Secretary of Veterans Affairs a 
concomitant duty to ensure compliance 
with the terms of the remand, either 
personally or as "the head of the 
Department."  38 U.S.C. § 303.  It 
matters not that the agencies of original 
jurisdiction as well as those of the VA 
responsible for evaluations, 
examinations, and medical opinions are 
not under the Board as part of a vertical 
chain of command which would subject them 
to the direct mandates of the Board.  It 
is the Secretary who is responsible for 
the "proper execution and administration 
of all laws administered by the 
Department and for the control, 
direction, and management of the 
Department."  38 U.S.C. § 303.  Moreover, 
the Secretary is by statute both the one 
to whom a veteran may appeal an initial 
denial as a matter of right (38 U.S.C. 
§ 7104(a)), and a party, represented by 
the General Counsel, to every appeal 
before this Court (38 U.S.C. § 7263(a)).  
Finally, we hold also that where, as 
here, the remand orders of the Board . . 
.are not complied with, the Board itself 
errs in failing to ensure compliance. . 
."

The ruling in Stegall requires that the present appeal be 
remanded to the RO for completion of all actions ordered by 
the Board in its December 1997 remand.

Moreover, the Board notes that in November 1998, the veteran 
submitted a letter indicating that his mental condition had 
deteriorated.  If the veteran has received psychiatric care 
while in prison, he should be given an opportunity to submit 
such records.  Murincsak v. Derwinski, 2 Vet.App. 363  
(1992).

In light of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO should ask the veteran to 
identify all VA and non-VA medical 
providers who have treated him for a 
psychiatric disorder since 1993.  
Following the procedures of 38 C.F.R. 
§ 3.159, the RO should obtain the related 
treatment records, including any prison 
psychiatric treatment records.
2.  After the foregoing, the RO should 
arrange for the veteran to undergo a 
psychiatric examination (by a prison 
psychiatrist if this is most feasible) to 
ascertain the current severity of his 
anxiety neurosis with depression.  All 
findings should be reported in detail.  
In this regard, the examining 
psychiatrist should be provided with a 
copy of the old and current psychiatric 
rating criteria for anxiety neurosis and 
depression, and the doctor should 
specifically indicate whether or not the 
veteran has the various signs and 
symptoms which are listed for the 
different percentage ratings due to 
anxiety neurosis with depression 
(including the current 30 percent rating, 
and higher ratings of 50, 70 percent and 
100 percent).  The examiner should assess 
the degree to which the veteran's social 
and industrial adaptability is impaired 
by anxiety neurosis with depression 
alone, and this should be compared to the 
effects of the documented personality 
disorder and substance abuse disorders.  
With respect to the service-connected 
anxiety neurosis with depression, the 
examiner should assign a GAF score and 
explain its meaning.  A copy of this 
remand must be made available to and 
reviewed by the examiner in connection 
with the examination.  If it is 
impossible to arrange for a psychiatric 
examination of the veteran as indicated, 
the RO should prepare a report 
summarizing the exhaustive efforts in 
this regard.

3.  After the foregoing, the RO should 
review the veteran's claim for a higher 
rating for anxiety neurosis with 
depression.  If the determination is 
adverse to the veteran, he and his 
representative should be provided a 
supplemental statement of the case and 
given an opportunity to respond. 
Thereafter, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


